DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 7/14/2022 has been entered. Claims 1-4, 8, 15-21, 26, 27, 30, 36-38, 40, and 41 are currently pending in this application. Claims 1-4, 8, and 15 are withdrawn.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Obermiller in view of Armstrong does not teach that the first end is convex in a first direction along the longitudinal axis from the plane to the first end, the examiner disagrees. As explained in the previous office action, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cap having a convex shape in a first direction along the longitudinal axis from the plane to the first end of a fistula graft, as shown in figs. 8 and 10B of Armstrong, at the first end of a fistula graft, such as that taught by Obermiller, in order to prevent dislodgement from the fistula tract, as taught by Armstrong.

    PNG
    media_image1.png
    328
    415
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    213
    157
    media_image2.png
    Greyscale

The examiner notes that when given its broadest reasonable interpretation, the first end (see annotated fig. 6 below) of the cylindrical body of Obermiller can be interpreted as being convex in a first direction along the longitudinal axis from the plane to the first end, as claimed, since a cylinder has rounded/convex sides along the longitudinal axis. It is also noted that applicant’s argument that Armstrong does not describe the caps being lyophilized and compressed tissue layers is moot since this limitation is met by Obermiller. The addition of a cap, as taught by Armstrong, to the first end of the graft of Obermiller does not change the body of Obermiller from having lyophilized and compressed tissue layers between the first end and the second end.
With regard to applicant’s argument that Obermiller and Armstrong individually or in combination fail to disclose a diameter of the body periphery that is the same from the first end to the second end, as recited in new claim 41, the examiner disagrees. See rejection below for further explanation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, 26, 27, 30, and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0004657 A1 to Obermiller et al. (Obermiller) in view of US Patent No. 7,897,167 B2 to Armstrong et al. (Armstrong).
Regarding at least claim 16
Obermiller teaches devices, methods, and systems useful in the treatment of fistulae, and in certain embodiments, anorectal fistulae (abstract). 
[AltContent: connector][AltContent: textbox (Second end)][AltContent: textbox (First end)]
    PNG
    media_image3.png
    135
    158
    media_image3.png
    Greyscale

Obermiller meets the limitations of a dermal allograft (paragraph 0069 discloses a plug/graft for treatment of bodily fistula which is a soft-tissue; paragraph 0070-0071 discloses graft materials including allograft dermal collagen). It is noted that the term “dermal” is interpreted as synonymous with “soft-tissue” in accordance with applicant’s specification (paragraph 0013). The allograft of Obermiller comprises a body (for example; 30) having a first end (top end) and a second end (bottom end) along a longitudinal axis of the body, the first end and the second end disposed on opposite sides of a plane that is orthogonal to the longitudinal axis (see annotated fig. 6 above), the body comprising lyophilized and compressed tissue layers between the first end and the second end (paragraph 0117 discloses spirally wound layers of the construct and paragraph 0122 discloses compressing and drying involving lyophilization), and where the body has a body periphery having been defined based on a shape of a chamber of a mold (the graft body 30 has a body periphery and paragraph 0020 discloses drying the rolled material contained within a mold to stabilize the material in a form configured for receipt in the fistula). 
The examiner notes that the mold is not positively recited in the claim and is therefore interpreted as a functional/intended use limitation. In the interest of compact prosecution, the examiner further relies on the teachings of Obermiller, which also discloses wrapping one or more sheets around a mandrel and then placing a mold, having a plurality of holes extending through a wall of the mold, around the material-covered mandrel so that an amount of pressure is placed on the material (paragraph 0156). Therefore, the mold of Obermiller includes a mold body (wall) having a first side (for example, a proximal side) and a second side (for example, a distal side) and defining the chamber, which is configured to receive a tissue of the lyophilized and compressed tissue layers and including a chamber periphery extending between and through the first and second side, as claimed. 
However, Obermiller does not teach that the first end is convex in a first direction along the longitudinal axis from the plane to the first end.
Armstrong teaches an implantable graft which may be inserted into a fistula tract to occlude the primary opening of the fistula (abstract). Armstrong also teaches caps (22) that may be affixed to the graft body, for the purpose of preventing dislodgement of the graft from the fistula tract in both directions (col. 12, lines 51-63; fig. 6). 

    PNG
    media_image4.png
    425
    326
    media_image4.png
    Greyscale

Further, Armstrong teaches that the caps are generally in the shape of a disk with a transverse profile that may be oblong, convex, concave, or any suitable combination thereof (col. 11, lines 31-36; fig. 10B), for the purpose of facilitating introduction of the graft, a secure fit of the graft within the fistula, and less discomfort for the patient (col. 7, lines 1-5).

    PNG
    media_image2.png
    213
    157
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fistula graft of Obermiller such that it includes a cap at the first end of the graft that is convex in a first direction along the longitudinal axis from a plane orthogonal to the longitudinal axis to the first end, in order to prevent dislodgement of the graft from the fistula tract, as well as facilitate introduction, a secure fit, and less discomfort, as taught by Armstrong. 
The examiner notes that there is a lack of any disclosed criticality of the claim limitation that the first end is convex in a first direction along the longitudinal axis from the plane to the first end (applicant’s specification clearly discloses flat, concave, or convex ends, as well as any combination thereof). Since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either design, these modifications are a matter of design choice. Absent a teaching as to criticality that that the first end is convex in a first direction along the longitudinal axis from the plane to the first end, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 17
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Armstrong also teaches where a first surface of the first end is convex in the first direction along the longitudinal axis and a second surface of the second end is concave in a second direction along the longitudinal axis from the plane to the second end, for the purpose of facilitating introduction of the graft, a secure fit of the graft within the fistula, and less discomfort for the patient (col. 7, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fistula graft of Obermiller such that a first surface of the first end is convex in the first direction along the longitudinal axis and a second surface of the second end is concave in a second direction along the longitudinal axis from the plane to the second end, in order to facilitate introduction, a secure fit, and less discomfort, as taught by Armstrong.
The examiner notes that there is a lack of any disclosed criticality of the claim limitation that a first surface of the first end is convex in a first direction along the longitudinal axis and a second surface of the second end is concave in a second direction along the longitudinal axis from the plane to the second end (applicant’s specification clearly discloses flat, concave, or convex ends/surfaces, as well as any combination thereof). Since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either design, these modifications are a matter of design choice. Absent a teaching as to criticality that that a first surface of the first end is convex in a first direction along the longitudinal axis and a second surface of the second end is concave in a second direction along the longitudinal axis from the plane to the second end, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 18
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Armstrong also teaches where a first surface of the first end is convex in the first direction along the longitudinal axis and a second surface of the second end is convex in a second direction along the longitudinal axis from the plane to the second end, for the purpose of facilitating introduction of the graft, a secure fit of the graft within the fistula, and less discomfort for the patient (col. 7, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fistula graft of Obermiller such that a first surface of the first end is convex in the first direction along the longitudinal axis and a second surface of the second end is convex in a second direction along the longitudinal axis from the plane to the second end, in order to facilitate introduction, a secure fit, and less discomfort, as taught by Armstrong.
The examiner notes that there is a lack of any disclosed criticality of the claim limitation that a first surface of the first end is convex in the first direction along the longitudinal axis and a second surface of the second end is convex in a second direction along the longitudinal axis from the plane to the second end (applicant’s specification clearly discloses flat, concave, or convex ends/surfaces, as well as any combination thereof). Since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either design, these modifications are a matter of design choice. Absent a teaching as to criticality that that a first surface of the first end is convex in the first direction along the longitudinal axis and a second surface of the second end is convex in a second direction along the longitudinal axis from the plane to the second end, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 19
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Armstrong also teaches where the second end is concave in a second direction along the longitudinal axis from the plane to the second end, for the purpose of facilitating introduction of the graft, a secure fit of the graft within the fistula, and less discomfort for the patient (col. 7, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fistula graft of Obermiller such that the second end is concave in a second direction along the longitudinal axis from the plane to the second end, in order to facilitate introduction, a secure fit, and less discomfort, as taught by Armstrong.
The examiner notes that there is a lack of any disclosed criticality of the claim limitation that the second end is concave in a second direction along the longitudinal axis from the plane to the second end (applicant’s specification clearly discloses flat, concave, or convex ends/surfaces, as well as any combination thereof). Since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either design, these modifications are a matter of design choice. Absent a teaching as to criticality that that the second end is concave in a second direction along the longitudinal axis from the plane to the second end, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 20
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Armstrong also teaches where the second end is convex in a second direction along the longitudinal axis from the plane to the second end, for the purpose of facilitating introduction of the graft, a secure fit of the graft within the fistula, and less discomfort for the patient (col. 7, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fistula graft of Obermiller such that the second end is convex in a second direction along the longitudinal axis from the plane to the second end, in order to facilitate introduction, a secure fit, and less discomfort, as taught by Armstrong.
The examiner notes that there is a lack of any disclosed criticality of the claim limitation that the second end is convex in a second direction along the longitudinal axis from the plane to the second end (applicant’s specification clearly discloses flat, concave, or convex ends/surfaces, as well as any combination thereof). Since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either design, these modifications are a matter of design choice. Absent a teaching as to criticality that that the second end is convex in a second direction along the longitudinal axis from the plane to the second end, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 21
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Obermiller also teaches where a surface of the body periphery is cylindrical with respect to the longitudinal axis and has a circular cross-sectional shape along the plane (paragraph 0117 discloses that the construct 30 is cylindrical and fig. 6 shows that the body periphery has a circular cross-sectional shape).  
  Regarding at least claim 26
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Obermiller also teaches where the body defines a plurality of suture passages extending transversely through the body and parallel to the plane (paragraph 0129 discloses locating a plurality of sutures transversely through the construct; fig. 12 and paragraph 0152, lines 5-8, discloses one or more passages extending partially or entirely through the wall).  
Regarding at least claim 27
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Obermiller also teaches where the body defines a plurality of suture passages extending longitudinally through the first end and the second end and parallel to the longitudinal axis (paragraph 0151, lines 1-5 and 12-14, teaches a plurality of passages formed in the graft construct, including along the length of the cylindrical elongate body, as well as one or more lumens extending longitudinally along the length in lines 15-18).  
  Regarding at least claim 30
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Obermiller also teaches where the body defines one or more channels extending between and through the first end and the second end (paragraph 0100, lines 12-16, discloses that the material can be rolled around a mandrel so as to impart a lumen through the graft construct for delivery over a guide wire).  
 Regarding at least claim 36
 Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Obermiller also teaches that passage-forming structures can be incorporated integrally into a mold so that passageways are formed upon introducing the starting material in and/or on the mold. The passage-forming structure can be part of the mold (e.g. extend from a surface of the mold), or they can be separate objects attached or otherwise coupled to the mold, to provide the desired passage or passages through the ultimately-formed graft body (paragraph 0157). 
At least the passage-forming structure that is a separate object taught by Obermiller is interpreted to meet the limitation of a first end cap configured to be coupled to the first side of the mold body over the chamber, particularly since the term “coupled” can include an indirect coupling. As best understood by the examiner, the passage-forming structure (first end cap) has a body-facing side (a side facing the graft body) with a surface portion that is aligned with the chamber when the first end cap is coupled to the mold body, at least to some extent in order to form the desired passages of Obermiller. It is noted that the term “align” is interpreted as: to put things into correct or appropriate relative positions. Further, the passage-forming structure (first end cap) has an outer side (a side facing away from the graft body) that defines a plurality of holes extending between and through the outer side and the body-facing side and in fluid communication with the surface portion of the first end cap, in order to form the passages in the graft body as taught by Obermiller.
The examiner notes that these limitations are being examined in view of the broad, functional interpretation of the mold, as explained above.  
Regarding at least claim 37
Obermiller teaches the dermal allograft of claim 36. Similar to above, at least the passage-forming structure that is another separate object, as taught by Obermiller, is interpreted to meet the limitation of a second end cap configured to be coupled to the second side of the mold body over the chamber, particularly since the term “coupled” can include an indirect coupling. As best understood by the examiner, the passage-forming structure (second end cap) has a body-facing side (a side facing the graft body) with a surface portion that is aligned with the chamber when the first end cap is coupled to the mold body, at least to some extent, in order to form the desired passages of Obermiller. It is noted that the term “align” is interpreted as: to put things into correct or appropriate relative positions. Further, the passage-forming structure (second end cap) has an outer side (a side facing away from the graft body) that defines a plurality of holes extending between and through the outer side and the body-facing side and in fluid communication with the surface portion of the first end cap, in order to form the passages in the graft body as taught by Obermiller. 
The examiner notes that these limitations are being examined in view of the broad, functional interpretation of the mold, as explained above.
Regarding at least claim 38
  Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Obermiller also teaches where: a surface of the body periphery with respect to the longitudinal axis is cylindrical, a cross-sectional shape of the body along the plane is circular (paragraph 0117 discloses that the construct 30 is cylindrical and fig. 6 shows that the body periphery has a circular cross-sectional shape), the body defines a first plurality of suture passages extending transversely through the body and parallel to the plane, and the body defines a second plurality of suture passages extending longitudinally through the first end and the second end and parallel to the longitudinal axis (paragraph 0151, lines 1-5 and 12-14, teaches a plurality of passages formed in the graft construct, including along the length of the cylindrical elongate body, as well as one or more lumens extending longitudinally along the length in lines 15-18).  
Regarding at least claim 39
Obermiller in view of Armstrong teaches the dermal allograft of claim 38. Obermiller also teaches where the body includes an articular surface geometry shape (any of the surfaces of the body, for example, the top or bottom surface, taught by Obermiller can be construed to meet this limitation, particularly since the claim does not require any structural features of the articular surface geometry shape).
Regarding at least claim 40
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Obermiller also teaches where the lyophilized and compressed tissue layers are formed of a single sheet of tissue that has been rolled to form a plurality of tissue layers about the longitudinal axis (fig. 6 shows a rolled sheet forming a plurality of tissue layers about a longitudinal axis).
Regarding at least claim 41
Obermiller in view of Armstrong teaches the dermal allograft of claim 16. Obermiller also teaches where a radius of the body periphery at the first end and a radius of the body periphery at the second end are the same or less than a radius of the body periphery at any point between the first end and the second end (the radius of the body periphery of the graft body 30 is the same from the first end to the second end and all points between as shown in fig. 6, for the purpose of occupying a cylindrical volume; paragraph 0117).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774